                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 1                                                              EASTERN DISTRICT OF WASHINGTON


 2                                                               Nov 29, 2018
 3                        UNITED STATES DISTRICT COURT               SEAN F. MCAVOY, CLERK



 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6 ROY D. CHEESMAN,                               No. 1:18-cv-03017-SAB
 7        Plaintiff,
 8        v.
 9 DETECTIVE JENNIFER MARGHEIM,
10 CORPORAL JASON BRUNK, and                      ORDER DENYING
11 OFFICER LUCAS ANDERSON,                        DEFENDANT’S RULE 12(b)
12        Defendants.                             MOTION TO DISMISS
13
14
15         Before the Court is Defendants’ Rule 12(b) Motion to Dismiss. ECF No. 9.
16 The motion was heard without oral argument. Plaintiff is proceeding pro se.
17 Defendants are represented by Kirk A. Ehlis.
18        Defendants ask the Court to dismiss without prejudice because Plaintiff
19 failed to serve his Summons and Complaint in compliance with Fed. R. Civ. P.
20 4(m). At the time the motion was filed, Defendants had not been served.
21        Previously, the Court entered an order directing service and permitting
22 Plaintiff to ask the U.S. Marshals Service to assist him in serving Defendants. It
23 appears Plaintiff timely provided the U.S. Marshals Service with the appropriate
24 Forms on August 8, 2018, and Defendants were served by the United States
25 Marshals Service on September 26, 2018. ECF Nos. 13, 14, and 15.
26 //
27 //
28 //
   ORDER DENYING
   DEFENDANT’S RULE 12(B) MOTION TO DISMISS ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    Defendants’ Rule 12(b) Motion to Dismiss, ECF No. 9, is DENIED,
 3 as moot.
 4        2.    Plaintiff’s Motion for Continuance, ECF No. 16, is DENIED, as
 5 moot. A telephonic pretrial scheduling conference will be set by separate notice
 6 after Defendants have filed their answer. At that time, the trial date will be set and
 7 a scheduling order will be entered.
 8        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 9 and forward copies to Plaintiff and counsel.
10        DATED this 29th day of November 2018.
11
12
13
14
15
16
17                                                Stanley A. Bastian
18                                           United States District Judge
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING
     DEFENDANT’S RULE 12(B) MOTION TO DISMISS ~ 2
